Citation Nr: 1409327	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from April 1953 until April 1973, including a tour of duty in the Republic of Vietnam from August 1964 until July 1965.  The Veteran passed away in September 2006; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  Following a denial of the appellant's claim, the appellant proffered testimony before Board in May 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The record reflects that the claim was remanded twice by the Board for the purpose of obtaining additional medical information.  The first remand occurred in February 2010 and the second was dated March 2011.  The claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


REMAND

 As reported above, in March 2011, the Board remanded the appellant's claim to the AMC so that additional medical information could be obtained.  The Board requested that a specialist provide comments on the following inquiries:

Provide an opinion as to whether there is a 50 percent or greater probability that any of the Veteran's service-connected disabilities singly, or jointly with some other condition, was the immediate or underlying case of the Veteran's death; 

Provide an opinion as to whether there is a 50 percent or greater probability that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death; 

The examiner should comment on the appellant's contention that after exploratory stomach surgery the Veteran was unable to heal because of his service-connected disabilities and that this contributed to his death.

The claims file was returned to the AMC which, in turn, arranged for a nonspecialist nurse to review the file.  The AMC subsequently determined that the nurse's opinion was insufficient and then requested that a medical doctor review the appellant's claim.  Such a review was accomplished in August 2012.  

Upon completion of the review, the examiner provided one sentence opinions without any type of discussion.  For example, the following was stated, "It is my medical opinion that it is less likely than not . . . that the Veteran's service-connected disabilities . . . singly, or jointly with some other condition, was the immediate or underlying cause of the Veteran's death due to metastatic adenocarcinoma of the stomach."

No other supporting statements were provided by the examiner.  That is, the examiner did not provide any type of discussion or reasoning behind his assessment.  He also did not reference any treatises, articles, or other material that would support his various hypotheses.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran's records to be reviewed by a medical doctor.  The review should not be accomplished by the VA medical provider who wrote the VA opinion of August 10, 2012, contained in the claims folder.  The claims folder is to be made available to the physician.  The physician should be requested to review the claims folder and state that this has been accomplished in the report.

The physician is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any disorder from which he may have suffered while he was on active duty.  The examiner is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities (singly or combined) caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  Additionally, the examiner should express an opinion as to whether the Veteran's service-connected disorders compromised his physical wellbeing so much such that a recovery from exploratory stomach surgery would also be delayed, hindered, or affected.  The examiner must provide rationales for all opinions and conclusions.

The physician should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the physician is unable to provide the requested opinion without resorting to speculation, the physician must provide an explanation for the basis of that determination, for example, does the physician lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified physician should provide an opinion.  If the physician cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

2.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



